Citation Nr: 1022480	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left leg disability. 
 
2. Entitlement to service connection for a left leg 
disability. 

3. Entitlement to service connection for right knee 
disability. 

4. Entitlement to service connection for bilateral hearing 
loss. 

5. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1963 to May 1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
degenerative arthritis, left leg, finding that there was no 
new and material evidence to reopen the claim, and denied 
service connection for right knee impairment, bilateral 
hearing loss, and diabetes mellitus. 

In April 2010 a hearing was held by the undersigned Veterans 
Law Judge.  The transcript is of record. 

At the April 2010 hearing, the Veteran stated that he wished 
to withdraw his appeals with regard to the issues of service 
connection for tinnitus and headaches.  There remains no 
further question or conflict for resolution by the Board, and 
those issues are no longer on appeal.  38 C.F.R. § 20.204.

The Board has recharacterized the issues to comport with the 
evidence of record. 

Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for a left leg 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of left leg disability, right knee disability, and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied 
service connection for a left leg disability.  The Veteran 
did not timely appeal the decision and it is now final.

2.  Evidence received since the September 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left leg 
disability and raises a reasonable possibility of 
substantiating the claim. 

3.  The evidence demonstrates that the Veteran was in the 
Republic of Vietnam in 1967 during active service. 


CONCLUSIONS OF LAW

1. Evidence received since the RO's September 1999 rating 
decision is new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for a left leg disability are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

2. The criteria for service connection for diabetes mellitus, 
to include as due to herbicide exposure, are met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2009).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

New and Material Evidence 

The RO denied service connection for degenerative arthritis, 
left leg, in September 1999 finding that there was no medical 
evidence of a current disability, nor any evidence that any 
current disability was related to his period of active 
service or related to the non-displaced fracture of the 
fourth and fifth metatarsal.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.160(d) (2009). 

The Veteran filed a claim to reopen entitlement to service 
connection for a left leg disability in January 2007.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the September 1999 RO decision 
includes an April 2010 note from the Veteran's private 
physician who stated that the Veteran's right knee problems 
were due to his left knee and ankle problems, at the very 
least, raising the possibility that the Veteran has a current 
left ankle disability

This evidence is new and material as it was not of record at 
the time of the last rating decision and it relates to a 
material element of the claim, specifically evidence of a 
current left leg disability.  Therefore, the information 
submitted since the last final rating decision constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is warranted.  38 U.S.C.A. 
§ 5108.

Diabetes Mellitus

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Diabetes mellitus will be presumptively service connected if 
there was exposure to herbicides, i.e. Agent Orange, and the 
disease manifests to a degree of 10 percent or more at any 
time.  38 C.F.R. §3.309(e).  Exposure to herbicides will be 
presumed for persons who served in the Republic of Vietnam.  
38 C.F.R. §3.307(a)(6)(i). 

The Veteran contends that he was in the Republic of Vietnam 
in 1967, while stationed in Thailand.  

In a written statement, the Veteran's buddy reported that 
they ferried aircraft in the month of January 1967 from 
Thailand to Nha Trang in Vietnam. They also had a mission in 
South Vietnam from January to March 1967. 

At the Board hearing the Veteran testified that in 1967 he 
was shuttling between Nha Trang and Cam Ranh Bay in Vietnam 
and Nakhon Pathom in Thailand and that he was in the Republic 
of Vietnam for 45 days.  

The Veteran's testimony is credible and is supported further 
by his buddy's statement.   The Board accepts that the 
Veteran was in the Republic of Vietnam in 1967.  As such, 
under 38 C.F.R. § 3.307(a)(6) he is presumed to have been 
exposed to herbicide agents, i.e. Agent Orange.  Veterans who 
are presumed to have been exposed to herbicide agents shall 
be service connected for the diseases listed at 38 C.F.R. 
§ 3.309(e) if they develop them.  The Veteran has been 
diagnosed with diabetes mellitus, one of the diseases listed 
at 38 C.F.R. § 3.309(e), therefore he is presumptively 
service connected for diabetes mellitus. 

With all doubt resolved in the Veteran's favor, the Board 
finds that the Veteran's diabetes mellitus warrants service 
connection.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left leg 
disability having been submitted, the claim is reopened.

Service connection for diabetes mellitus is granted. 


REMAND

The Veteran contends that his current left leg disability is 
due to the in-service incident of getting his foot and ankle 
run over by a helicopter wheel.  The Veteran contends that 
his right knee disability is due to his left leg disability.  
A VA examination is needed to determine whether the Veteran 
has any current left ankle, left foot or left knee 
disabilities and whether any such disabilities are due to his 
in- service incident.   A VA examination is also needed to 
determine whether the Veteran has any current right knee 
disability and whether it is related to any left leg 
disability, if any. 

Hearing Loss
The Veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  The Board concedes that 
the Veteran was exposed to acoustic trauma in service. 

In September 2007 a VA examination was conducted which noted 
the Veteran's in- service and post-service noise exposure and 
his current level of hearing loss.  The examiner opined that 
the Veteran's hearing loss was not due to aircraft engine 
noise exposure but did not explain why or provide an opinion 
as to the etiology of his hearing loss.  As a rationale for 
his opinion the examiner stated that the separation 
examination on May 1967 indicated normal hearing. 

A review of the record reveals that the May 1967 audiogram 
did present "normal" hearing, per Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels of above 
20 decibels indicate at least some degree of hearing loss.), 
however the examining physician at the time found the Veteran 
to have "defective hearing loss."  The VA examiner did not 
address this fact in his opinion.  Additionally, the VA 
examiner did not address the fact that during service the 
Veteran's hearing decreased 5 to 15 decibels at all 
frequencies from the April 1966 audiogram to the May 1967 
audiogram.  

Therefore the Board finds that the VA examination report is 
unsupported by the evidence of record and of no probative 
value.  An inadequate examination frustrates judicial 
review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once 
VA provides an examination in a service connection claim, the 
examination must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Schedule the Veteran for an examination 
with an appropriate medical professional 
to determine the nature, extent, and 
etiology of any current left leg 
disability. 

The examiner should provide opinions on 
the following:

(a) Whether it is at least as likely as 
not that a left foot disability, if any is 
diagnosed, was caused by the Veteran's in-
service incident.  

(b) Whether it is at least as likely as 
not that any diagnosed left ankle 
disability, if any is diagnosed, was 
caused by the Veteran's in-service 
incident. 

(c) Whether it is at least as likely as 
not that any diagnosed left knee 
disability, if any is diagnosed, was 
caused by the Veteran's current left foot 
or ankle disability, if any. 

All opinions must be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2.  IF the examiner finds that the 
Veteran's current left leg disabilities 
were at least as likely as not caused by 
the in service incident, then the examiner 
is asked to provide an opinion on the 
following: 

(a) Whether a current right knee 
disability, if any is diagnosed, was at 
least as likely as not caused by any or 
all of the Veteran's left leg 
disabilities. 

3.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current 
bilateral hearing loss.  The claims 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.

The examiner should provide an opinion on 
the following:

(a) Whether it is at least as likely as 
not that any bilateral hearing loss had 
its onset during active service or was the 
result of acoustic trauma in service.  

The opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record and must specifically 
address the fact that the Veteran's 
hearing worsened during service and that 
the in-service examiner noted a defective 
hearing loss.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for left leg disabilities, right knee 
disability, and bilateral hearing loss.  
If any of the decisions remain adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and give them time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


